Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 is amended to read as follows:
1. A magazine for a firearm, the magazine comprising: 
a hollow housing for retaining a plurality of cartridges;
a follower arranged inside the hollow housing, the hollow housing comprising a first side wall, a second side wall opposing the first side wall and a feed opening for feeding the cartridges into the firearm, the first side wall comprising an outer first side wall surface and an inner first side wall surface and the second side wall comprising an outer second side wall surface and an inner second side wall surface such that an interior space of the hollow housing is provided between the inner first side wall surface and the inner second side wall surface, wherein the follower includes a top surface for supporting a cartridge, a first side surface facing toward the inner first side wall surface of the hollow housing and a second side surface facing toward the inner second side wall surface of the hollow housing; and 
on the inner first side wall surface such that the stopping surface is at a first distance on the stopping member, wherein the first Page 2 of 12Application No.: 16/623,482Attorney Docket: 44610-39 PCT USside surface of the follower is arranged to have a narrowing and said projection is arranged in the narrowing.

Claim 4 is amended to read as follows:
4. The magazine according to claim 3, wherein the first feed lip comprises a lower end and the first feed lip extends from the first upper end of the first side wall to the lower end, the lower end is arranged at the first distance 

Claim 10 is amended to read as follows:
10. The magazine according to claim 1, wherein the hollow housing comprising an aperture in the first side wall, the aperture is arranged to go through the first side wall at a second distance 

Claim 11 is amended to read as follows:
11. The magazine according to claim 1, wherein the hollow housing comprises a pushing member in the first side wall, the pushing member is arranged at a second distance 

Claim 12 is amended to read as follows:
12. The magazine according to claim 10, wherein the second distance 

Claim 19 is amended to read as follows:
19. The magazine according to claim 1, wherein the second distance 

Reasons for Allowance
Claims 1-4, 6-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a magazine for a firearm, the magazine having a hollow housing for retaining a plurality of 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641